

116 HR 8953 IH: Creating Access to Residency Education Act of 2020
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8953IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants for graduate medical education partnerships in States with a low ratio of medical residents relative to the general population.1.Short titleThis Act may be cited as the Creating Access to Residency Education Act of 2020.2.Graduate medical education partnerships in States with a low ratio of medical residents relative to general populationPart B of title III of the Public Health Service Act is amended by inserting after section 317U (42 U.S.C. 247b–23) the following:317V.Graduate medical education partnerships in States with a low ratio of medical residents relative to general population(a)In generalThe Administrator of the Centers for Medicare & Medicaid Services (in this section referred to as the Administrator) shall make grants to, or enter into contracts with, eligible entities to support the creation of new medical residency training programs or slots within existing programs in States in which there is a low ratio of medical residents relative to the general population.(b)EligibilityTo be eligible to receive Federal funding under this section, an entity must—(1)be located in a State in which there are fewer than 30 medical residents per population of 100,000; and(2)be a public or nonprofit teaching hospital or an accredited graduate medical education training program.(c)PartnershipsIn supporting the creation of new medical residency training programs or slots through a grant or contract under this section, an eligible entity may enter into a partnership with a State, local government, community health center, local health department, hospital, or other organization deemed by the entity to be appropriate.(d)Matching fundsAn agreement awarding a grant or contract under this section shall—(1)in the case of a new or existing medical residency training program in the field of primary care—(A)require the entity awarded such grant or contract to provide one-third of the cost of the slots to be funded through the agreement; and(B)to the extent and in the amounts made available in advance in appropriations Acts, require the Administrator to provide the remaining two-thirds of the cost of such slots; and(2)in the case of a new or existing medical residency training program in any other field—(A)require the award recipient to provide one-half of the cost of the slots to be funded through the agreement; and(B)to the extent and in the amounts made available in advance in appropriations Acts, require the Administrator to provide the remaining one-half of the cost of such slots.(e)RequirementsThe Administrator shall establish application processes for eligible entities to receive funding under this section, including multiyear commitments to ensure the continued funding of graduate medical education slots for residents in training.(f)DefinitionFor purposes of this section, the Administrator shall define the term primary care.(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $25,000,000 for fiscal year 2021, and such sums as may be necessary for fiscal years 2022 through 2026..